            Case 2:20-mc-00210-MCE-EFB Document 2 Filed 07/29/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:20-MC-00210-MCE-EFB
12                  Plaintiff,
                                                               STIPULATION AND ORDER EXTENDING
13          v.                                                 TIME FOR FILING A COMPLAINT FOR
                                                               FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $103,204.55 SEIZED FROM                     INDICTMENT ALLEGING FORFEITURE
     WELLS FARGO BANK ACCOUNT NUMBER
15   8777523872, AND
16   THE DOMAIN NAME: “GEMSTONED.NET”,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Loretta

20 Crouch (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about March 3 and 13, 2020, the U.S. Postal Inspection Service (“USPIS”) seized

22 the above-referenced defendant funds and domain name pursuant to Federal seizure warrants (hereafter

23 collectively “defendant assets”).

24          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

25 send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or obtain an

26 indictment alleging that the defendant assets are subject to forfeiture within one hundred and fifty days of

27 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

28 deadline is July 31, 2020.
                                                          1
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:20-mc-00210-MCE-EFB Document 2 Filed 07/29/20 Page 2 of 2



 1          3.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 2 October 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 3 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

 4 to forfeiture.

 5          4.      Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 7 alleging that the defendant assets are subject to forfeiture shall be extended to October 29, 2020.

 8 Dated: 7/26/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
 9
                                                  By:     /s/ Kevin C. Khasigian
10                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
11

12 Dated: 7/23/2020                                       /s/ Samuel D. Berns_______ _
                                                          SAMUEL D. BERNS
13                                                        Attorney for potential claimant
                                                          Loretta Crouch
14
                                                          (Signature authorized by phone)
15

16

17          IT IS SO ORDERED.

18 Dated: July 28, 2020

19

20

21

22

23

24

25

26

27

28
                                                         2
29                                                                             Stipulation and Order to Extend Time

30
